SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1157
KA 12-01269
PRESENT: SCUDDER, P.J., FAHEY, PERADOTTO, LINDLEY, AND VALENTINO, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

DAVID F.D., DEFENDANT-APPELLANT.


CHARLES J. GREENBERG, AMHERST, FOR DEFENDANT-APPELLANT.

LAWRENCE FRIEDMAN, DISTRICT ATTORNEY, BATAVIA (WILLIAM G. ZICKL OF
COUNSEL), FOR RESPONDENT.


     Appeal from an adjudication of the Genesee County Court (Robert
C. Noonan, J.), rendered June 5, 2012. The adjudication, entered upon
his plea of guilty of a violation of probation, sentenced defendant to
a term of intermittent incarceration and continued his term of
probation.

     It is hereby ORDERED that the adjudication so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from an adjudication, entered upon
his plea of guilty of a violation of probation, sentencing him to a
term of intermittent incarceration and continuing his term of
probation. Defendant’s contention that his plea was not knowingly,
intelligently, or voluntarily entered is not preserved for our review
because he failed to move to withdraw the plea or to vacate the
adjudication on that ground (see People v Atkinson, 105 AD3d 1349,
1350; People v Williams, 91 AD3d 1299, 1299; see also People v Lopez,
71 NY2d 662, 665). This case does not fall within the rare exception
to the preservation requirement because the plea colloquy did not
“clearly cast[] significant doubt upon the defendant’s guilt or
otherwise call[] into question the voluntariness of the plea” (Lopez,
71 NY2d at 666). In any event, we conclude that defendant’s
contention lacks merit.




Entered:    November 8, 2013                       Frances E. Cafarell
                                                   Clerk of the Court